Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 9-10 are confusing, because they depend from canceled claim 8. Therefore, claims 9-10 have been withdrawn.



In re cl. 17, 19:

The phrase “a protruding portion of the retaining member” (claim 17) was already introduced in claim 12.

The phrase “a tine hole of the mounting clip” (claim 19) was already introduced in claim 12.

Each distinct feature/limitation is required to have an exact nomenclature and subsequent references to a feature/limitation should be preceded by a “said” or “the”. The lack of clarity renders the claimed subject matter indefinite.

In re cl. 17:
The following limitation is substantially already recited in claim 12:
“a protruding portion of the retaining member configured to have a diameter smaller than the diameter of the tine hole of the mounting clip and larger than the diameter of the shaft”
	Compared to claim 12: 
“a protruding portion of the retaining member configured with a diameter smaller than the diameter of a tine hole of the mounting clip and larger than the diameter of the shaft.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackbill (3157019), in view of Fuller et al (3561206).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Brackbill ‘019 teaches the claimed invention, except as noted:
[AltContent: textbox (Diameter of the tine shaft being the smallest)][AltContent: arrow][AltContent: textbox (Protruding portion of the retaining member)][AltContent: arrow][AltContent: textbox (Tine hole of the mounting clip)][AltContent: arrow]
    PNG
    media_image1.png
    596
    426
    media_image1.png
    Greyscale




12. (currently amended) A hay rake tooth assembly for use with a mounting clip on a hay rake wheel rim, comprising: 
a tine extending between a first end and a second end (tine 11); 
the tine having a retaining member at the first end and a shaft (head 26, rib 31);
the retaining member having a ball-like shape (while the shape in two-dimensions is ball shape like; however, a more restrictive interpretation in three-dimensions, the “ball” design is not shown); and 
a protruding portion (marked up) of the retaining member configured with a diameter smaller than the diameter of a tine hole of the mounting clip (shown/taught above) and larger than the diameter of the shaft (shown/taught above), 
wherein when the tine is received through the tine hole the protruding portion is positioned above the tine hole (the intended arrangement is best shown/taught in figs 1 and 2 above).  
  
Fuller ‘206 teaches that it has been known to design the retaining member with a “ball-like shape”: 

[AltContent: textbox (a retaining member having a ball-like shape)][AltContent: arrow]
    PNG
    media_image2.png
    465
    460
    media_image2.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the retaining member of Brackbill ‘019 with the teachings of Fuller, a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the retaining member of Brackbill with ball-like shape taught by Fuller, since it is a design shape variable which may be determined through the design process and routine methods of experimentation in order to achieve the desired results;
the shape of the retaining member may be selected from any known shape to achieve the desired characteristics best suited to the intended use. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

16. (currently amended) The assembly of claim 12 wherein the shaft is configured to have a diameter smaller than the diameter of the tine hole in the mounting clip (fig 3, Brackbill), and 
the retaining member has a diameter larger than the diameter of the tine hole in the mounting clip at the greatest diameter of the retaining member.
The combination ball-like shaped retaining member would be designed with a larger diameter than the tine hole.
The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).  

17. (original) The assembly of claim 16 further comprising a protruding portion of the retaining member configured to have a diameter smaller than the diameter of the tine hole of the mounting clip and larger than the diameter of the shaft (duplicate recitation, see 35 U.S.C. 112(b) Rejection above).
  

[AltContent: textbox (the protruding portion would be capable to allow the shaft to move along the length of the difference in diameter between the shaft and the tine hole)][AltContent: arrow]
    PNG
    media_image3.png
    209
    171
    media_image3.png
    Greyscale

18. (previously presented) The assembly of claim 17 wherein the protruding portion is configured to permit the shaft to move along the length of the difference in diameter between the shaft and the tine hole (shown/taught above).  

19. (previously presented) The assembly of claim 12 wherein the retaining member is configured to substantially reside within a cavity of the mounting clip having a swedged portion (block 20) above a tine hole of the mounting clip.  
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 

Applicant’s argument regarding that the newly presented claims are not distinct is not agreed with.  In view of applicant’s amendment the argument is non germane.
In claim 21, some of the distinct elements identified in the previous rejection are now proposed to be deleted, and added the following:

“the tine hole having a swedged portion that extends upwardly from the base of the mounting clip forming a cavity, wherein the retaining member of the tine substantially resides in the cavity” 
which is/are not found in claim 1.  

Furthermore, claim 1, in addition, now distinctly claim:

“the retaininq member havinq a diameter larger than the diameter of the tine hole in the mountinq clip at the qreatest diameter of the retaininq member”
which is not found the proposed withdrawn claim 21.

Claim 12 recites distinct elements not found in claim 21:

“a protruding portion of the retaining member configured with a diameter smaller than the diameter of a tine hole of the mounting clip and larger than the diameter of the shaft, wherein when the tine is received through the tine hole the protruding portion is positioned above the tine hole”
Claim 21 recites distinct element not found in claim 12:

“the tine hole having a swedged portion that extends upwardly from the base of the mounting clip forming a cavity, wherein the retaining member of the tine substantially resides in the cavity; and a molding positioned around the tine and extending upwardly from a top surface of the base of the elongated channel.  
(NOTE: antecedent errors found, “the base” & “the elongated channel”)

The requirement is still deemed proper and is therefore made FINAL.


Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Allowable Subject Matter
Claims 1-6, 11, 25 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Luther et al (3226922) teaches the design shape of the retaining member being ball-like shape (fig 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671